


EXHIBIT 10.3
AMENDMENT NO. 1 TO
ASSOCIATED ESTATES REALTY CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Restated)
Associated Estates Realty Corporation (the “Company”) hereby adopts this
Amendment No. 1 to the Associated Estates Realty Corporation Supplemental
Executive Retirement Plan (Restated as of January 1, 2005) (the “Plan”),
effective as of April 21, 2015.
I.
Section 1.7 of the Plan is hereby amended in its entirety to read as follows:
“1.7    “Interest Rate” shall mean the rate to be used for crediting interest to
each SERP Account, as provided for under paragraph (c) of Section 2.2, which
rate for any period year before the date of a Change in Control, shall be the
rate which is determined by the Committee for such period to be the reasonable
approximation of the Company’s average cost of capital for such period and which
rate for any period year including the date of or following the date of a Change
in Control shall be 8%.”
II.
The first paragraph of Article IV of the Plan is hereby amended in its entirety
to read as follows:
“The Company reserves the right in its sole and absolute discretion to amend or
terminate the Plan at any time by action of its Board of Directors, without the
consent of any Participant or Beneficiary; provided, however, that on or after
the date of a Change in Control, there shall be no amendment to the definition
of “Interest Rate” that applies to the portion of a SERP Account that is not a
Grandfathered Benefit if such amendment would result in an Interest Rate that is
lower than 8%; further provided that no such action shall adversely affect any
Participant or Beneficiary with respect to amounts

CLI-202373326v5    

--------------------------------------------------------------------------------




credited to the Participant’s SERP Account in accordance with Article II prior
to the later of the date of adoption or effective date of such amendment or
termination, unless an equivalent benefit is provided under another plan
sponsored by the Company.”


IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the Plan to
be executed as of the Effective Date.
ASSOCIATED ESTATES REALTY CORPORATION
/s/ Jeffrey I. Friedman            
By: Jeffrey I. Friedman
Title: Chairman, President and
Chief Executive Officer



CLI-202373326v5